Citation Nr: 0304378	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-08 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from September 1950 to August 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1999 the appellant testified at a hearing before 
the undersigned.  A copy of the transcript of that hearing is 
of record.  The Board remanded the case to the RO in January 
2000.  In June 2002 the Board requested additional 
development under the provisions of 38 C.F.R. § 19.9(a)(2).  
The requested development has been completed and the 
appellant and her representative were appropriately notified 
by correspondence dated in November 2002.


FINDINGS OF FACT

1.  The veteran died in August 1996 at the age of 71.

2.  Sepsis due to vascular insufficiency and aortic graft 
infection were certified as the immediate and consequential 
causes of death on the veteran's death certificate.

3.  Vascular insufficiency was caused by the veteran's 
tobacco use; his nicotine addiction was clearly and 
unmistakably incurred prior to service and is not shown to 
have been aggravated by active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA provisions and the claim was denied on the merits 
in an June 2001 supplemental statement of the case.  The RO 
has advised the appellant of the evidence necessary to 
substantiate her claim by various documents during the course 
of this appeal, including correspondence dated in February 
1997 and February 1998.  These documents adequately notified 
the appellant of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  She 
was also informed of the evidence necessary to substantiate 
her claim and her responsibility for obtaining certain 
evidence at her personal hearing in August 1999.  As the 
appellant has been kept apprised of what she must show to 
prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
to make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  Although the January 2000 Board remand 
noted the appellant had identified possible sources for 
additional medical evidence, in response to the RO's request 
for more specific information and authorization for release 
to VA she reported all pertinent records were of record.  In 
fact, the existing records do include records from the 
Portsmouth Naval Hospital and from the McDonald Army Hospital 
at Fort Eustis, Virginia.  While her representative asserts 
that further efforts should be made to obtain service 
department hospital records, the Board finds that in the 
absence of more specific information further attempts to 
obtain any records would be futile.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A VA medical opinion was 
obtained in November 2002 and the Board finds the available 
medical evidence is sufficient for an equitable determination 
of the matter on appeal.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaints, 
treatment, or diagnoses related to sepsis, vascular 
insufficiency, aortic graft infection, bilateral hip 
disarticulation, or nicotine addiction.  The veteran's August 
1976 report of medical history for retirement purposes noted 
he had smoked 2 packs of cigarettes per day for 20 years.  
Examination revealed a normal clinical evaluation of the 
cardiovascular system.

On VA examination in November 1976 the veteran reported he 
had been treated for chest pains in 1969.  The examiner noted 
his heart was regular without murmurs and that his peripheral 
pulses were normal.  No diagnosis related to a cardiovascular 
disorder was provided.  In a December 1976 rating decision 
service connection was established for the residuals of a 
left ankle fracture, bilateral high frequency hearing loss, 
and neurodermatitis.  

Service department hospital records dated in June, July, and 
August 1991 noted the veteran had left upper lobe lung cancer 
and that he had smoked 2 to 3 packs of cigarettes per day for 
50 years.  An August 1995 report noted a 100 pack years 
smoking history.  Records show he underwent a lobectomy in 
October 1991 and that in 1992 he was evaluated for bilateral 
claudication.  A December 1995 hospital report noted the 
veteran was admitted with severe bilateral peripheral 
vascular disease and that he had undergone procedures during 
admission including "aortobifemoral" bypass graft in 
September 1995.  VA hospital records show the veteran died in 
August 1996 as a result of overwhelming sepsis secondary to 
aortic graft infection which was also secondary to vascular 
insufficiency.  

The veteran's death certificate shows he died in August 1996 
at the age of 71.  Sepsis was certified as the immediate 
cause of death, but no estimate of the interval between onset 
and death was reported.  Vascular insufficiency and aortic 
graft infection were certified as consequential causes of 
death and bilateral hip disarticulation was noted as a 
significant condition contributing to death.  No autopsy was 
performed.  

In her September 1996 application for VA benefits, the 
appellant, in essence, requested service connection for the 
cause of the veteran's death due to his smoking in service.  
She noted she and the veteran had been married since October 
1952.  In June 1997 the RO received her statement indicating 
that the veteran was already a heavy smoker when she first 
met him 44 years earlier, after his return from service in 
Korea.  In her substantive appeal she reiterated her claim 
and reported the veteran had smoked 21/2 to 3 packs of 
cigarettes per day.  

In correspondence dated in July 1997 a VA Thoracic/Vascular 
Staff Surgeon opined that the veteran's many years as a heavy 
smoker was a major contributing factor in his vascular 
disease.  It was noted that his death had been due to 
complications following surgery for peripheral vascular 
disease.  

At her personal hearing before the undersigned in August 1999 
the appellant testified that she had known the veteran for 
approximately 3 months before they were married in October 
1952.  She stated that she did not know if he had smoked 
prior to service, but that he smoked quite a bit at the time 
they were married.  She reported the amount he smoked 
increased and that his attempts to quit had been 
unsuccessful.  

In a November 2002 report a VA staff physician opined that a 
review of the medical records revealed the veteran began 
smoking 9 years before service and that he apparently 
developed nicotine addiction prior to service.  It was noted 
the opinion was based upon the veteran's well documented 
smoking history in medical reports dated in 1991.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Generally, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

As to claims related to tobacco use in service, the Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act) was enacted into law in July 1998 as Public Law 
No. 105- 206, which in pertinent part, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  112 
Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. 
§ 1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits or 
veterans and survivors who filed claims on or before 
June 9, 1998. 

VA General Counsel Precedent Opinions have been issued 
pertinent to claims related to tobacco use, and that the 
Board is bound by these precedent opinions.  See 38 U.S.C.A. 
§ 7104(c).  Specifically, the Board notes VAOPGCPREC 19-97 
was prepared in response to an inquiry as to under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.

VAOPGCPREC 19-97 provides that if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws.  The 1997 Opinion further noted that secondary 
service connection could occur only if a veteran's nicotine 
dependence which arose in service and the resulting tobacco 
use were the proximate cause of the disability or death which 
is the basis of the claim, and that proximate cause is one of 
fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury which might act 
to sever the proximate and causal connection between the 
original act and the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence was a disease, and as 
such, each decision must then specifically address (1) 
whether the veteran acquired a dependence on nicotine in 
service and (2) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran under General Counsel and 
regulatory definitions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Medical evidence shows that the veteran's vascular 
insufficiency was a contributing cause of his death and that 
this disorder was secondary to his smoking.  However, the 
November 2002 VA physician's opinion is persuasive that the 
veteran's nicotine addiction/smoking habit was clearly and 
unmistakably incurred prior to service.  Although the 
examiner apparently failed to notice an August 1976 report of 
medical history noting the veteran reported he had smoked 
2 packs of cigarettes per day for 20 years (i.e., since 
approximately 1956), that report is inconsistent with the 
veteran's subsequent statements and with the appellant's 
statements that he was a heavy smoker when they married in 
1952.  The Board also finds the veteran's 1991 reports of his 
smoking history are more persuasive than the August 1976 
report because they were provided in conjunction with 
treatment for a related medical disorder (i.e., lung cancer).  
That is, it is most likely that he provided a more accurate 
report in 1991 than in 1976 when he was not seeking medical 
treatment.  

The Board further finds that no competent evidence 
demonstrating the veteran's nicotine disorder underwent an 
increase in disability during service has been submitted.  In 
fact, the evidence establishes that the veteran regularly 
smoked 2 to 3 packs of cigarettes per day for 50 years.  This 
is consistent with the appellant's report that the veteran 
was already a heavy smoker when she first met him in 1952.  
There is no evidence that the veteran's vascular 
insufficiency or any cardiovascular disability was manifest 
within one year of his retirement from service.  As it is not 
shown that the veteran's death was due to disease which may 
be service connected, including on a presumptive basis, 
service connection for the cause of the veteran's death is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

